DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/20/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: in the title of the invention, --A-- should be inserted after the word "FOR" and also after the word "AND". On line 1 of paragraph [0001], --a-- should be inserted after the word "for". On line 9 of paragraph [0031], the word "above" should be changed to --below--. On line 11 of paragraph [0041], the first occurrence of "to" should be deleted (and note that the same deletion is also needed on line 11 of paragraph [0042]). On line 7 of paragraph [0048], the word "voltages" should be changed to --voltage-- (both occurrences), and note that the same change is also needed on line 9 of this paragraph. On line 2 of paragraph [0054], a period should be inserted after "111H". On line 8 of paragraph [0065], the word "another" should be deleted and on line 9 of this paragraph, the "example" should be changed to --examples--. On line 8 of paragraph [0068], the word "operation" should be changed to --operate--. On line 4 of paragraph [0076], the word 
--to-- should be inserted after "due" (and note that the same insertion is also needed on line 2 of paragraph [0083]). On line 12 of paragraph [0094], a period should be inserted after "10". On line 3 of paragraph [0097], the word --to-- should be inserted after the third occurrence of "FET". On line 5 of paragraph [0098], the word "between" should be changed to --of-- (and note that the same change is also needed on line 9 of this paragraph). 
Appropriate correction is required.

Claim Objections
5.	Claims 1-14 are objected to because of the following informalities: 
On line 1 of claim 1, --a-- should be inserted after the word "for" (and note that the same insertion is also needed on the first line of claims 2-7).  Also in claim 1, line 3, the “should receive” should be changed to –receives-- (or, alternatively, “which should receive” should be changed to --for receiving--).  
On line 2 of each of claims 8-14, --a-- should again be inserted after the word "for".
In claim 6, line 1, the word "protective" should be changed to --protection--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al, U.S. Patent No. 10,491,099.
As to claim 1, Yamaguchi et al discloses, in figure 1,
a circuit for a switching power supply and forming a switching power supply device that generates an output voltage (VOUT) based on an input voltage (VIN), the circuit comprising:
an input terminal (the input terminal which receives VIN), which should receive the input voltage;
a switch terminal (the switch terminal which provides voltage VSW);
a ground terminal (the ground terminal coupled directly to the source terminal of transistor Q2);
a high-side transistor (Q1), disposed between the input terminal and the switch terminal;
a low-side transistor (Q2), disposed between the switch terminal and the ground terminal;
a gate driver (note the paragraph bridging columns 11-12 of Yamaguchi et al), configured for driving each gate of the high-side transistor and the low-side transistor;
a control circuit (circuit 1 by itself or in combination with circuit components 2 through 7), using the gate driver to perform a feedback control for turning on the high-side transistor or the low-side transistor based on a feedback voltage (VFB) corresponding to the output voltage; and
a protection circuit (8), capable of performing a protection operation for turning on the high-side transistor or the low side transistor (note figure 6 of Yamaguchi et al which shows gate control voltage G1 switching to the high logic state, i.e., the two logic high pulses after time t0, each of which has a pulse width equal to W1, where each logic high pulse causes high-side transistor Q1 to turn on during the overcurrent protection operation period, regardless of the feedback signal VFB) based on a switch voltage VSW at the switch terminal and the input voltage (note that the output of overcurrent sense circuit 8 will inherently be based on the instantaneous level of switch voltage VSW and also the instantaneous level of input voltage VIN).
As to claim 2, note that the protection circuit 8 will inherently perform the protection operation when the switch voltage VSW is greater than the input voltage VIN, and the same is true for the functional limitations set forth in claim 5 (it has long been held by the courts that where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claims 8, 9 and 12, note that the Yamaguchi et al figure 1 a circuit is part of a switching power supply device, the claimed rectifying smoothing circuit can be read on the combination of inductor L1 and capacitor C1, and the claimed feedback circuit can be read on the combination of resistors R1 and R2 (where this feedback circuit generates feedback voltage VFB).

Allowable Subject Matter
7.	Claims 3, 4, 6, 7, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the circuit of claim 2 wherein this circuit further comprises a comparator for comparing the switch voltage with the input voltage, as set forth in claim 3, nor does any of the prior art of record disclose or suggest the circuit of claim 2 wherein this circuit further comprises a boot terminal connected to the switch terminal via a capacitor, as set forth in claim 4, nor does any of the prior art of record disclose or suggest the circuit of claim 1 wherein the protection circuit detects backflow current in a shutdown state in which the feedback control is stopped, as set forth in claim 6, nor does any of the prior art of record disclose or suggest the circuit of claim 1 wherein this circuit further comprises an undervoltage lockout detection circuit, as set forth in claim 7. Claims 10, 11, 13 and 14 are allowable due to their dependencies on allowable claims 3, 4, 6 and 7, respectively.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        October 4, 2022